Citation Nr: 0517969	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter and son




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from January 1968 to October 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its remand of December 2003 has been 
sufficiently accomplished, and that this matter is now ready 
for further appellate review.


FINDINGS OF FACT

1.  The death certificate indicates that the veteran died in 
June 2001, and that the immediate cause of death was a 
gunshot wound to the head.

2.  During the veteran's lifetime, the veteran was not 
service-connected for any disability and a preponderance of 
the evidence is against any relationship between the cause of 
the veteran's death and service or service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially to the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has been 
developed pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that appellant 
has been notified on numerous occasions of the need to 
provide medical evidence that the veteran suffered from post-
traumatic stress disorder (PTSD) at the time of his death, 
that this or other disability was related to service, and 
that this or other disability caused or contributed 
substantially to the veteran's death.  

First, prior to the initial denial of the claim in January 
2002, the appellant was advised in an October 2001 letter of 
the type of evidence necessary to substantiate her claim, the 
type of evidence she would be expected to provide, and the 
evidence that would be provided on her behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thereafter, the January 2002 rating decision and May 2002 
statement of the case advised the appellant that the death 
certificate indicated that the veteran died of a self-
inflicted gunshot wound to the head, that service medical 
records failed to disclose complaints or treatment for any 
psychiatric disability, that the veteran's claim for service 
connection for PTSD had been denied in 1996 on the basis that 
there was no evidence of a confirmed diagnosis of PTSD, and 
that there was otherwise no evidence to show that the veteran 
died as a result of a disability that was related to service.

In addition, pursuant to the Board's remand in December 2003, 
the regional office (RO) requested that the appellant provide 
any additional information in her possession that might 
assist in determining when the veteran's unit or units were 
subject to rocket attacks in Vietnam.  Despite the fact that 
no additional details were received from appellant, the RO 
contacted the U.S. Armed Forces Center for Unit Records 
Research (CURR), and the RO was informed by CURR that there 
were insufficient details on which to verify any claimed 
stressor.

While the Board has considered whether further efforts should 
have been made to confirm whether the veteran's units were 
ever subjected to rocket attacks during the veteran's 
assignment to those units, the Board finds that due to the 
lack of a diagnosis of PTSD either in 1996 or pursuant to 
opinions furnished by a Department of Veterans Affairs (VA) 
examiner in November 2004, efforts to obtain such information 
would not assist in substantiating the claim.  

Although the claims file does reflect information that was 
obtained from a military police website (the veteran's 
military occupational specialty was military police), which 
led to the likelihood that one of the veteran's units had 
served in the area of Chug Lai near Quant Nagy, Vietnam, the 
identity of four casualties in this are during 1969 and the 
fact that this area was subject to war crimes during 1967 
(the veteran served in Vietnam in 1969) do not link the 
veteran's units to combat and/or rocket fire while the 
veteran was attached to those units.  Moreover, as was noted 
above, the lack of any diagnosis of PTSD obviates any further 
development in this regard.

Finally, the April 2005 supplemental statement of the case 
furnished appellant with the VA medical opinion of November 
2004 that concluded that the veteran did not have PTSD at the 
time of his death and that his psychiatric disorders were not 
related to his death.  In response to this information, 
neither the appellant nor her representative provided any 
medical opinion that contradicted the opinion of November 
2004 or the previous medical examiner's opinion in 1996.

Although the October 2001 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board further notes that the claims folder reflects that 
the appellant has been provided with the applicable law and 
regulations, and that there is no indication that there are 
any outstanding relevant documents or records that have not 
already been obtained or that are not adequately addressed in 
documents contained in the claims folder.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002).  Additionally, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2004); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  38 C.F.R. § 4.125(a) (2004) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

At the time of his death, the veteran was not service 
connected for any disability, and although he had sought 
service connection for PTSD prior to his death, a rating 
decision in October 1996 denied his claim on the basis that 
there was no diagnosis of PTSD which would permit a finding 
of service connection and no evidence to establish that a 
stressful actually occurred.  A VA examiner had concluded in 
September 1996 that the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD.

The death certificate indicates that the veteran died in June 
2001, and that the immediate cause of death was a gunshot to 
the head.

The appellant and her family contend in statements and 
testimony that the veteran did have PTSD based on his 
complaints and references to Vietnam (a note left by the 
veteran just prior to his death actually mentions Vietnam), 
and that this condition caused or contributed substantially 
to the veteran's death.  

Alternatively, they contend that his diagnosed psychiatric 
disabilities were otherwise related to his Vietnam service, 
and they caused or contributed substantially to the veteran's 
death.

In November 2004, a VA physician, Dr. R., reviewed the claims 
file, along with the previous reports of psychological 
testing by the 1996 VA examiner, Dr. B.  In this regard, Dr. 
R. noted that the veteran did have a history of a mental 
disorder, including previous treatment for depression, and 
other diagnoses included alcohol abuse, personality disorder, 
and various anxiety disorders.  Dr. R. further noted that the 
veteran served in Vietnam with military police detachments, 
that the veteran's degree of participation in combat 
operations was minimal, and that as best as he could 
determine, he did not really encounter that much which was 
unexpected or more extensive than his training would have 
prepared him to accomplish.  Dr. R. also observed that the 
veteran did not seek any type of treatment for mental 
disorders during his time in service or in the period 
immediately thereafter.  It was Dr. R.'s opinion that the 
veteran did not meet the diagnostic criteria for PTSD, but 
did meet the criteria for the Axis I diagnosis of depressive 
disorder, not otherwise specified, anxiety, not otherwise 
specified, and alcohol dependence, and the Axis II diagnosis 
of a personality disorder, not otherwise specified.

It was Dr. R.'s additional opinion that the veteran did have 
significant psychological problems, but they were not related 
to his military service.  He reiterated that he did not think 
the veteran had PTSD, and did not believe that the 
alcoholism, depression, or anxiety disorder were exacerbated 
or caused by his military service.


II.  Analysis

As was noted previously, the appellant contends, in essence, 
that the veteran had PTSD at the time of his death based on 
his complaints and references to Vietnam, and that this 
condition caused or contributed substantially to the 
veteran's death.  Alternatively, she contends that his 
diagnosed psychiatric disabilities were otherwise related to 
his Vietnam service, and they caused or contributed 
substantially to the veteran's death.  In this regard, the 
Board initially notes as did Dr. R. in November 2004 that the 
evidence of record reflects that the veteran's psychiatric 
disabilities were first shown many years after service, which 
precludes any notion of according service connection for any 
of the veteran's psychiatric disabilities on a direct or 
presumptive basis.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  In addition, there 
is no medical opinion linking any psychiatric disorder to 
service or to one year after service, and Dr. R. specifically 
found that while the veteran did have significant 
psychological problems, they were not related to his military 
service.

Moreover, with respect to the claim that the veteran had PTSD 
at the time of his death and this caused or substantially 
contributed to his death, once again, the record does not 
contain a medical opinion finding that the veteran had PTSD, 
much less take the next required step to relate such finding 
or diagnosis to the cause of his death.  In fact, it now 
contains the opinion of two examiners that have concluded 
that the veteran's symptoms did not meet the criteria for a 
diagnosis of PTSD.  

Although the Board appreciates the observations of the 
appellant and her family as to the veteran's history of 
psychiatric disability and references to Vietnam, this 
information was equally available to the VA examiners in 1996 
and 2004 who were not persuaded that such findings warranted 
a diagnosis of PTSD and/or the link of some psychiatric 
disability to service.  

The Board further notes that the assertions of the appellant 
and her family are purely speculative, as they have not 
demonstrated any type of special education or training in the 
field of medical causation.  Espiritu v. Derwinksi, 2 Vet. 
App. 492 (1992).

In summary, the Board finds that the evidence of record 
establishes that the veteran's psychiatric disabilities had 
their onset many years after active military service.  No 
physician or other medical care provider has indicated on the 
record that any of the veteran's psychiatric disabilities 
were actually present during service or within one year 
thereafter.  In addition, the most persuasive and probative 
evidence in the form of two VA medical opinions both before 
and after the veteran's death do not support that the veteran 
had PTSD or that his psychiatric disabilities caused or 
contributed to his death, and the Board finds that the lay 
assertions to the effect that the veteran had PTSD or that 
psychiatric disabilities caused the veteran's death are 
neither competent nor probative of the critical issues in 
question.  In view of the lack of evidence of relevant post-
service findings or symptoms until many years after service, 
two persuasive and detailed medical opinions against the 
claim, and the lack of any opinion in support of the 
appellant's assertions, the Board has no alternative but to 
conclude that a preponderance of the evidence is against the 
claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


